 Case 1:18-cr-00457-AMD Document 83 Filed 08/02/19 Page 1 of 2 PageID #: 824
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
DKK                                                271 Cadman Plaza East
F. #2017R05903                                     Brooklyn, New York 11201



                                                   August 2, 2019

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-00457 (AMD)

Dear Judge Donnelly:

        Earlier today, the government submitted a classified, ex parte brief in further support
of the government’s Motion to Disqualify James M. Cole, Esq. (the “Reply”). The
government will also submit proposed, redacted versions of the Reply for filing on the public
docket and for providing to the defendants.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney
                                                   Eastern District of New York

                                            By:          /s/ David K. Kessler
                                                   Alexander A. Solomon
                                                   Julia Nestor
                                                   David K. Kessler
                                                   Kaitlin T. Farrell
                                                   Sarah M. Evans
                                                   Assistant U.S. Attorneys




                                               1
Case 1:18-cr-00457-AMD Document 83 Filed 08/02/19 Page 2 of 2 PageID #: 825




DEBORAH L. CONNOR                         JAY I. BRATT
Chief                                     Chief
Money Laundering and Asset Recovery       Counterintelligence and Export Control
Section                                   Section
Criminal Division                         National Security Division
U.S. Department of Justice                U.S. Department of Justice

Laura M. Billings                         Thea D. R. Kendler
Christian J. Nauvel                       David Lim
Trial Attorneys                           Trial Attorneys




                                      2
